Case 1:19-cv-22702-KMW Document 129-5 Entered on FLSD Docket 08/04/2020 Page 1 of 6

Exhibit E |
Case 1:19-cv-22702-KMW Document 129-5 Entered on FLSD Docket 08/04/2020 Page 2 of 6

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES
FOOD AND DRUG ADMINISTRATION

 

 

 

 

 

 

 

 

 

DISTRICT ADDRESS AND PHONE NUMBER DATE(S) GF INSPECTION

555 Winderley Place, Suite 200 1/19/2018-1/30/2018*
Maitland, FL 32751 30112.

(407) 475-4700 Fax: (407)475-4768 61508

NAME AND TITLE OF INDIVIDUAL TO WHOM REPORT ISSUED

Cynthia C. Valenca, Partner

FIRM NAME STREET ADDRESS

CT Health Solutions 6454 S$ Tex Pt

CITY, STATE, ZIP CODE, COUNTRY ‘TYPE ESTABLISHMENT INSPECTED:

Homosassa, FL 34448-5919 Dietary Supplement Manufacturer

 

 

This document lists observations made by the FDA representative(s) during the inspection of your facility. They are inspectional
observations, and do not represent a final Agency determination regarding your compliance, If you have an objection regarding an
observation, or have implemented, or plan to implement, corrective action in response to an observation, you may discuss the objection or
action with the FDA representative(s) during the inspection or submit this information to FDA at the address above. If you have any
questions, please contact FDA at the phone number and address above.

 

DURING AN INSPECTION OF YOUR FIRM I OBSERVED:
OBSERVATION 1

You did not establish product specifications for the of the finished dietary supplement.

Specifically, on 1/19/18, I observed you do not have finished product specifications for identity, purity,
strength, and composition for any of your dietary supplements.

 

OBSERVATION 2
You did not establish component specifications for purity, strength and composition.

Specifically, on 1/19/18, I observed you do not have ingredient specifications for identify, purity,
strength, and composition for any of your dietary supplements.

 

OBSERVATION 3
You did not implement quality control operations to ensure the quality of the dietary supplement.

 

EMPLOYEE(S) SIGNATURE DATE ISSUED
SEE REVERSE | Aaron J Fox, Investigator 1/30/2018
OF THIS PAGE Aaron J Fox

Et By. 2001324349
4 Date Signed: (1-20-2018 13:02:44

 

 

 

FORM FDA 483 (09/08) PREVIOUS EDITION OBSOLETE INSPECTIONAL OBSERVATIONS PAGE 1 OF 4 PAGES

 

 

 
Case 1:19-cv-22702-KMW Document 129-5 Entered on FLSD Docket 08/04/2020 Page 3 of 6

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES
FOOD AND DRUG ADMINISTRATION

 

 

 

DISTRICT ADDRESS AND PHONE NUMBER DATE(S) OF INSPECTICN .

555 Winderley Place, Suite 200 1/19/2018-1/30/2018*
Maitland, FL 32751 Fel NUMBER

(407) 475-4700 Fax: (407) 475-4768 3021261508

 

 

NAME AND TITLE OF INDIVIGUAL TO WHOM REPORT ISSUED

Cynthia C. Valenca, Partner

 

 

 

 

FIRM NAME STREET ADDRESS

CT Health Solutions 6454 8 Tex Pt

CITY, STATE, ZiP CODE, COUNTRY TYPE ESTABLISHMENT INSPECTED

Homosassa, FL 34448-5919 Dietary Supplement Manufacturer

 

 

Specifically, on 1/19/18, I observed raw ingredient components and dietary supplement finished
products are not tested for identity, purity, strength, composition, or microbiological analysis before they
are approved and released by your firm's quality control operations.

 

OBSERVATION 4
You did not use effective measures to protect against the inclusion of metal or other foreign material in

components and dietary supplements.

Specifically, on 1/24/18, I observed there is no metal detection system used to ensure components or
dietary supplements do not contain metal.

 

OBSERVATION 5
You did not take necessary precautions during the manufacture of a dietary supplement to prevent
contamination of components.

Specifically,

(a) On 1/23/18, I observed soy, tree nut, fish, and shellfish allergen containers filled with raw ingredient
powders stored next to or on top of other allergens. I observed the firm has no allergen program.

(b) On 1/24/18, I observed in-process material being filled into an encapsulating machine and
aerosolizing on top of bulk containers of dietary supplement raw ingredients.

 

 

EMPLOYEE(S) SIGNATURE. DATE ISSUED:
SEE REVERSE | Aaron J Fox, Investigator 1/30/2018
OF THIS PAGE Aaron] Fox
iat ey: poo1a24ade
x Date Signed: 01-30-9018 13:03:44

 

 

 

 

FORM FDA 483 (09/08) PREVIOUS EDITION OBSOLETE INSPECTIONAL OBSERVATIONS PAGE 2 OF 4 PAGES

 

 
Case 1:19-cv-22702-KMW Document 129-5 Entered on FLSD Docket 08/04/2020 Page 4 of 6

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES
FOOD AND DRUG ADMINISTRATION

 

 

 

 

 

 

 

 

 

DISTRICT ADDRESS AND PHONE NUMBER DATE(S} OF INSPECTION

555 Winderley Place, Suite 200 1/19/2018-1/30/2018*
Maitland, FL 32751 3011 1

(407) 475-4700 Pax: (407) 475-4768 3011261508

NAME AND TITLE OF INDIVIDUAL TG WHOM REPORT ISSUED

Cynthia C. Valenca, Partner

FIRM NAME STREET ADDRESS

CT Health Sclutions 6454 S Tex Pt

CITY, STATE, 24IP CODE, COUNFRY TYPE ESTABLISHMENT INSPECTED

Homosassa, FL 34448-59319 Dietary Supplement Manufacturer

 

 

OBSERVATION 6
You did not establish specifications for the packaging and labeling of the finished dietary supplement, to
ensure that you used the specified packaging and to ensure that you applied the specified label.

Specifically, on 1/24/18, I observed the firm uses its own labels, but does not have label specifications
for any of its finished product dietary supplements.

 

OBSERVATION 7
Your quality control personnel did not ensure that required representative samples are collected.

Specifically, on 1/24/18, I observed the firm has not begun collecting representative samples of their
dietary supplement finished products.

 

OBSERVATION 8
Your hand-washing facilities are not convenient.

Specifically, on 1/19/18, 1/23/18, and 1/24/18, I observed one hand washing sink made available to the
manufacturing facility, consisting of multiple encapsulating machine rooms, a mixing room, a bottling
room, and a cleaning room,

 

“DATES OF INSPECTION
1/19/2018(Eri), 1/23/2018(Tue), 1/24/2018(Wed), 1/30/2018(Tue)

 

EMPLOYEE(S} SIGNATURE DATE ISSUED
SEE REVERSE ; Aaron J Fox, Investigator 1/30/2018
OF THIS PAGE jae ee

Signed By: 2001324349
Date Skgnad: 01-20-2018 13:98:44

 

 

 

 

FORM FDA 483 (09/08) PREVIOUS EDITION GBSOLETE INSPECTIGNAL OBSERVATIONS PAGE 3 OF 4 PAGES

 

 
Case 1:19-cv-22702-KMW Document 129-5 Entered on FLSD Docket 08/04/2020 Page 5 of 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES
FOGD AND DRUG ADMINISTRATION
DISTRICT ADDRESS AND PHONE NUMBER DATE(S) OF INSFECTION
555 Winderley Place, Suite 200 1/19/2018-1/30/2018*
Maitland, Fi 32751 30112 15
(407) 475-4700 Fax: (407) 475-4768 61508
NAME AND TITLE OF INDIVIDUAL TO WROM REPORT ISSUED
Cynthia C. Valenca, Partner
FIRM NAME STREET ADDRESS.
CT Health Solutions 6454 § Tex Pt
CITY, STATE, ZIP CODE, COUNTRY TYPE ESTABLISHMENT INSPECTED
Homosassa, FL 34448-5919 Dietary Supplement Manufacturer
EMPLOYEE(S} SIGNATURE DATE ISSUED
SEE REVERSE | Saron J Fox, Investigator 1/30/2018
OF THIS PAGE aaron J For
Shred By. ponta2dade
x Date Signed: 01-30-2018 13:05:44
FORM FDA 483 (09/08) PREVIOUS EDITION OBSOLETE INSPECTIONAL OBSERVATIONS PAGE 4 OF 4 PAGES

 

 
Case 1:19-cv-22702-KMW Document 129-5 Entered on FLSD Docket 08/04/2020 Page 6 of 6

 

The observations of objectionable conditions and practices listed on the front of this form
are reported:

1. Pursuant to Section 704(b) of the Federai Food, Drug and Cosmetic Act, or

2. Toassist firms inspected in complying with the Acts and regulations enforced by the
Food and Drug Administration.

 

 

Section 704(b) of the Federal Food, Drug, and Cosmetic Act (21 USC 374(b)) provides:

"Upon completion of any such inspection of a factory, warehouse, consulting
laboratory, or other establishment, and prior to leaving the premises, the officer or
employee making the inspection shall give to the owner, operator, or agent in charge a
report in writing setting forth any conditions or practices observed by him which, in his
judgment, indicate that any food, drug, device, or cosmetic in such establishment (1)
consists in whole or in part of any filthy, putrid, or decomposed substance, or (2) has
been prepared, packed, or held under insanitary conditions whereby it may have become
contaminated with filth, or whereby it may have been rendered injurious to health. A copy
of such report shall be sent promptly to the Secretary."

 

 

 
